ORDER

PER CURIAM.
J.A.T. (Appellant) appeals from the trial court’s Judgment and Full Order of Protection. We have reviewed Appellant’s brief1 and the record on appeal and conclude the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not misstate or misapply the law. K.M.D. v. Alosi, 324 S.W.3d 477, 479 (Mo.App.W.D.2010). Further, we find the court did not lack the authority to award or abuse its discretion in awarding attorney’s fees. Id. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. C.A.H. did not file a responsive brief.